Citation Nr: 0714362	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-37 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic right 
shoulder disorder to include a rotator cuff tear.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's right (major) second and third metacarpal 
injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1977 to November 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Milwaukee, Wisconsin, Regional Office which denied service 
connection for a chronic right shoulder disorder to include a 
rotator cuff tear and an increased evaluation for the 
veteran's right (major) second and third metacarpal injury 
residuals.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his September 2004 Appeal to the Board (VA Form 9), the 
veteran requested a hearing before a VA hearing officer.  In 
October 2004, the veteran was scheduled for the requested 
hearing.  The hearing notice was sent to the veteran's 
address in Cincinnati, Ohio.  A December 2004 Cleveland, 
Ohio, Regional Office (RO) record indicates that the veteran 
failed to report for the scheduled hearing.  The document 
further notes that the veteran had a new address in Fort 
Thomas, Kentucky.  As it is not evident that either the 
veteran received the December 2004 hearing notice or the 
hearing was rescheduled due to the veteran's change of 
address, the veteran should be again scheduled for a hearing 
before a VA hearing officer.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish either an initial 
evaluation or an initial effective date for an award of 
service connection for a chronic right shoulder disorder or 
an initial effective date for an award of increased 
evaluation for his right hand disability.  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006); and the Court's decision 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Then reschedule the veteran for the 
requested hearing before a VA hearing 
officer. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


